Citation Nr: 1531682	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip condition, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran subsequently moved, and jurisdiction over the appeal was transferred to the RO in Atlanta, Georgia.

In July 2012, the Board remanded the case for further development, to include obtaining a VA opinion.  As discussed below, the Board finds that there was not substantial compliance with its July 2012 remand directives; thus, it may not proceed with a decision at this time.  

The Board remanded the case again in December 2013 in order to schedule the Veteran for a travel board hearing.  In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

Subsequent to the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the Veteran's claim in the January 2013 Supplemental Statement of the Case, additional VA treatment records dated through July 2014 were associated with the record.  No waiver of initial review by the AOJ accompanies this evidence; however, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review such newly received records in the readjudication of his claim.  38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for a right hip condition has been raised by the record in the Veteran's December 2008 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that his current left hip condition was caused by his military service which included service with the 82nd Airborne Division and included a number of very hard parachute landings.  Alternatively, the Veteran asserts that his current left hip condition is secondary to his service-connected low back disability.

In July 2012, the Board remanded this case in order to obtain a medical examination and opinion regarding the etiology of the Veteran's left hip condition.  The Board specifically requested that the examiner provide an opinion as to whether a left hip disorder was etiologically related to his period of service, to include as proximately caused or aggravated by his service-connected low back disability.  Additionally, the Board directed that if the examiner diagnosed arthritis of the hip, he or she should provide an opinion as to whether it is at least as likely as not that arthritis of the left hip manifested itself to a compensable degree in the first post-service year.  

In August 2012 the Veteran underwent a VA examination of his left hip.  The examiner diagnosed the Veteran with mild degenerative arthritis of the left hip.  The examiner also noted that x-rays showed arthritis in the sacroiliac joints, but that the hip joints were normal.  The examiner opined that the Veteran's current left hip condition was less likely than not caused by his time in military service because although there was evidence of hip pain in service, there was "no evidence in the record of significant ongoing problems."  Additionally, the examiner opined that the Veteran's current left hip disorder was less likely than not proximately due to or the result of the Veteran's service-connected low back disability.  The examiner did not, however, discuss whether the Veteran's left hip condition was aggravated by the Veteran's low back disability or whether arthritis manifested itself to a compensable degree in the first post-service year, as directed by the Board's July 2012 remand.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that the directives of the July 2012 remand were not substantially complied with, thereby necessitating another remand for addendum opinions as to whether the Veteran's left hip condition is at least as likely as not aggravated by a service-connected low back disability and whether it is as least as likely as not that the diagnosed arthritis manifested within the first post-service year.  

Additionally, the Board noted in its July 2012 remand that post-December 2006 VA treatment records were not associated with the Veteran's claims file and directed the AOJ to associate those records with the claims file prior to scheduling the Veteran for an examination.  However, although the AOJ associated records dated from December 2006 to May 2007 with the claims file in July 2012, i.e. before the August 2012 examination and opinion, records dated from December 2009 to August 2012 were not associated with the claims file until September 2012, i.e., after the August 2012 examination and opinion.  As such, the examiner did not have the benefit of these potentially pertinent records when rendering his opinion.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  

Further, although the August 2012 VA examiner offered a rationale in support of his opinion that the Veteran's left hip condition was not directly related to service the Board notes it is not clear if the VA examiner considered all relevant facts in providing his opinion.  The examiner based his negative nexus opinion exclusively on the lack of medical treatment for a left hip condition, but he did not comment on the Veteran's many lay statements regarding hip pain in service and after discharge.  Relying solely on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).

The Board also notes that since the August 2012 examination, an opinion from the Veteran's treating VA physician, Dr. N.M.M., has been associated with the claims file.  In the opinion, Dr. N.M.M. indicated that the Veteran is being treated for lumbosacral disease and traumatic arthritis and that he has a history of chronic hip pain which is worse on the left than on the right.  Dr. N.M.M. opined that "[i]t is more likely than not that his hip pain is secondary to his back pain."  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."). 

In light of these circumstances, the claims file should be returned to the August 2012 VA examiner to obtain a supplemental opinion which addresses the nature and etiology of the Veteran's diagnosed left hip condition.  The RO should arrange for the Veteran to undergo a VA examination only if the designated examiner is unable to provide the requested opinion without examining the Veteran.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment for his left hip condition, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from July 2014 to the present, documenting treatment for a left hip condition.  

2. After all available records have been associated with the claims file, return the claims file to the August 2012 VA examiner for an addendum opinion as to the etiology of the Veteran's left hip condition.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner should address the following:

Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left hip condition, to include degenerative arthritis (including of the sacroiliac joints) and bursitis, had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of several hard parachute landings and the documented in-service motor vehicle accident.  In so opining, the examiner should address the likelihood that injury such as those described by the Veteran could have caused the Veteran's documented left hip conditions.

Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the left hip (including of the sacroiliac joints) in service or within one year of his service discharge in September 1976.

Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left hip condition, to include degenerative arthritis (including of the sacroiliac joints) and bursitis, was (1) caused by or (2) aggravated by the Veteran's low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's left hip condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the low back disability.

In so opining, the examiner should specifically review and comment on the July 2012 opinion of the Veteran's VA physician, Dr. N.M.M., who indicated that the Veteran's left hip condition is secondary to his service-connected low back disability.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. N.M.M.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting the Veteran's injuries and treatment after the February 1975 motor vehicle accident, the Veteran's statements about injuring his hip during hard parachute landings, the Veteran's hearing testimony regarding being in traction for 21 days, and VA treatment records documenting treatment for low back and left hip pain. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






